DISMISS; and Opinion Filed August 5, 2014.




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-00546-CV

                      TEXAS COMMUNITY DEVELOPMENT CORP.
                   F/K/A WOODLAND DEVELOPMENT CORP., Appellant
                                        V.
                         FULBRIGHT & JAWORSKI, LLP, Appellee

                           On Appeal from County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-12-06695-E

                               MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                  Opinion by Chief Justice Wright
          The clerk’s record in this case is overdue. In a letter dated June 26, 2014, we notified

appellant that the Dallas County Clerk informed the Court that the clerk’s record had not been

filed because appellant had not paid or made arrangements to pay for the clerk’s record. We

directed appellant to file, within ten days of the date of our letter, written verification that it had

paid or made arrangements to pay for the clerk’s record. We cautioned appellant that if we did

not received the required documentation within ten days, we might dismiss the appeal without

further notice. To date, appellant has not provided the required documentation regarding the

status of the clerk’s record nor has it otherwise corresponded with the Court regarding this

appeal.
        Accordingly, we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b),

42.3(b), (c).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE



140546F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TEXAS COMMUNITY DEVELOPMENT                        On Appeal from the County Court at Law
CORPORATION f/k/a WOODLAND                         No. 5, Dallas County, Texas
DEVELOPMENT CORPORATION,                           Trial Court Cause No. CC-12-06695-E.
Appellant                                          Opinion delivered by Chief Justice Wright,
                                                   Justices Lang-Miers and Brown
No. 05-14-00546-CV        V.                       participating.

FULBRIGHT & JAWORSKI, LLP, ET AL.,
Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee FULBRIGHT & JAWORSKI, LLP, ET AL. recover its
costs of this appeal, if any, from appellant TEXAS COMMUNITY DEVELOPMENT
CORPORATION f/k/a WOODLAND DEVELOPMENT CORPORATION.


Judgment entered this 5th day of August, 2014.




                                             –3–